Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-29-2008

Torres v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2204




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Torres v. Comm Social Security" (2008). 2008 Decisions. Paper 1109.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1109


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                      No. 07-2204
                                     _____________

                                    EDWIN TORRES,
                                             Appellant
                                          v.

                     COMMISSIONER OF SOCIAL SECURITY




                     Appeal from the United States District Court
                            for the District of New Jersey
                            (D.C. Civil No. 05-cv-01371)
                      District Judge: Honorable Joel A. Pisano


                                  Argued March 27, 2008

             Before: McKEE, RENDELL and TASHIMA * , Circuit Judges

                                  (Filed : May 29, 2008)




Abraham S. Alter, Esq. (Argued)
Langton & Alter
2096 St. Georges Avenue
Rahway, NJ 07065-0000


  *
    Honorable A. Wallace Tashima, Senior Judge of the United States Court of Appeals
for the Ninth Circuit, sitting by designation.
      Attorney for Plaintiff-Appellant

Kristina D. Cohn, Esq.
Richard A. Hill, Jr., Esq (Argued)
Office of United States Attorney
Social Security Administration
26 Federal Plaza
New York, NY 10278-0000

      Attorneys for Defendant-Appellee




                              OPINION OF THE COURT


TASHIMA, Circuit Judge.

       Plaintiff Edwin Torres appeals from an order of the District Court, affirming the

decision of an Administrative Law Judge (“ALJ”) that denied his request for Disability

Insurance Benefits and Supplemental Security Income. Torres contends that the ALJ’s

decision was not based on substantial evidence. Specifically, Torres contends that the

ALJ’s decision omitted evidence, rejected Torres’ subjective complaints of pain, failed to

combine all of Torres’ medical impairments, and calculated Torres’ residual functional

capacity without evidentiary basis. The District Court considered Torres’ allegations in a

lengthy opinion and concluded that substantial evidence in the record supported the

Commissioner’s decision that Torres was not disabled.

      We exercise plenary review over the District Court’s order but review the ALJ’s


                                            2
decision to “determine whether it is supported by substantial evidence.” Newell v.

Comm’r of Soc. Sec., 347 F.3d 541, 545 (3d Cir. 2003). Although the ALJ’s opinion

considered all of the evidence, including Torres’ subjective complaints of pain, and was

well-reasoned, we conclude that the ALJ failed properly to consider all of Torres’

medical impairments in combination. We further conclude that the ALJ overstated

Torres’ daily activities and that his determination that Torres had the capacity to perform

light work is not supported by substantial evidence. Therefore, we vacate the District

Court’s February 23, 2006, order, and remand the matter to the District Court to, in turn,

remand the matter to the Commissioner for further proceedings in accordance with this

opinion.

       On April 15, 2003, Torres filed an application for Disability Insurance Benefits

due to diabetes, left-eye blindness, and back pain, which was denied. On May 26, 2004,

Torres submitted a claim for Supplemental Security Income. Both claims were

consolidated into a hearing in front of the ALJ on October 12, 2004. The hearing

revealed that Torres suffers from numerous medical impairments. Evidence shows that

Torres has been a Type II non-insulin dependent diabetic since late 2002 and was

diagnosed with Hepatitis C in late 2003. Torres has no sight in his left eye, glaucoma in

his right eye, headaches, “disc bulges” in his lower back that cause back pain, and

chronic bronchitis. Additionally, Torres has been diagnosed with an adjustment disorder

with mixed anxiety, adjustment disorder with depressed mood, bipolar disorder, and a


                                             3
personality disorder.

       In order to be eligible for Disability Insurance and Supplemental Security Income

benefits a claimant must demonstrate that he is “disabled” within the meaning of the

Social Security Act. 42 U.S.C. § 423(d)(1)(A). The Social Security regulations set forth

a five-step sequential evaluation to determine if an individual is disabled. 20 C.F.R. §

404.1520. In the third step, the ALJ considers the severity of the claimant’s

impairment(s) and checks to see if the impairment(s) meets or equals one of the

impairments listed in Appendix 1. 20 C.F.R. § 404.1520(a)(4)(iii). The ALJ can find

medical equivalence in three ways:

       (1)(i) If you have an impairment that is described in appendix 1, but–
       (A) You do not exhibit one or more of the findings specified in the
       particular listing, or
       (B) You exhibit all of the findings, but one or more of the findings is not as
       severe as specified in the particular listing,
       (ii) We find that your impairment is medically equivalent to that listing if
       you have other findings related to your impairment that are at least of equal
       medical significance to the required criteria.
       (2) If you have an impairment(s) that is not described in appendix 1, we
       will compare your findings with those for closely analogous listed
       impairments. If the findings related to your impairment(s) are at least of
       equal medical significance to those of a listed impairment, we will find that
       your impairment(s) is medically equivalent to the analogous listing.
       (3) If you have a combination of impairments, no one of which meets a
       listing (see § 404.1525(c)(3)), we will compare your findings with those for
       closely analogous listed impairments. If the findings related to your
       impairments are at least of equal medical significance to those of a listed
       impairment, we will find that your combination of impairments is medically
       equivalent to the listing.

20 C.F.R. § 404.1526(b). If the claimant is successful in demonstrating that his


                                             4
impairment(s) meets or equals one of the listing in Appendix 1 and meets the duration

requirement (continuous period of 12 months), then the claimant is found to be disabled.

20 C.F.R. § 404.1520(a)(4)(iii). Although the claimant bears the burden of proving that

his impairments equal or meet those listed in Appendix 1, if a claimant’s impairment

does not match one listed in Appendix 1, the ALJ is required to perform a comparison

between the claimant’s impairment(s) and those listed in Appendix 1. 20 C.F.R. §

404.1526(b). This court has stated that it is the ALJ’s “responsibility . . . to identify the

relevant listed impairment(s)” and “‘develop the arguments both for and against granting

benefits.’” Burnett v. Comm’r of Soc. Sec., 220 F.3d 112, 120 n.2 (3d Cir. 2000)

(quoting Sims v. Apfel, 530 U.S. 103, 111 (2000)). Here, the ALJ failed at step three by

failing to consider Torres’ impairments in combination when determining medical

equivalence.

       While the ALJ explained why Torres’ impairments do not meet Appendix 1

listings individually, he failed to conduct a proper 20 C.F.R. § 404.1526(b) analysis. The

ALJ’s entire combination analysis consisted of one cursory paragraph:

       Regarding steps two and three, the evidence establishes the existence of a
       “severe” impairment involving left-eye blindness, diabetes, hepatitis C and
       cirrhosis, degenerative disc disease of the lumbar spine, bronchitis, and
       depression, but does not disclose any medical findings which meet or equal
       in severity the clinical criteria of any impairment listed in Appendix 1,
       Subpart P to Regulations No. 4.

The analysis is conclusory and inadequate. The ALJ failed to combine Torres’ many

medical impairments and compare them to analogous Appendix 1 listings.

                                              5
        This court requires the ALJ to set forth the reasons for his decisions. Burnett, 220

F.3d at 119 (citing Cotter v. Harris, 642 F.2d 700, 704-705 (3d Cir. 1981)). Moreover,

conclusory statements, like the one in this case, have been found to be “beyond

meaningful judicial review.” Id. (stating that an ALJ’s “conclusory” one-sentence step

three analysis was “beyond meaningful judicial review”).

       There is no way to review the ALJ’s decision in this case because no reasons were

given for his conclusion that Torres’ impairments in combination did not meet or equal an

Appendix 1 listing. On remand, the ALJ shall fully develop the record and explain his

findings at step three, including an analysis of whether and why Torres’ diabetes,

Hepatitis C, back problems, headaches, chronic bronchitis, left-eye blindness, glaucoma,

depression, anxiety, bipolar disorder, and personality disorder in combination, are or are

not equivalent in severity to one of the listed impairments. The ALJ should also

reconsider the precise extent of Torres’ daily activities.

       We will therefore vacate the order of the District Court and remand to the District

Court to, in turn, remand the matter to the Commissioner for further proceedings

consistent with this opinion.




                                               6